 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   DOUGAL SAMUELS,                                     Case No. 1:10-cv-00585-DAD-EPG (PC)
10                 Plaintiff,                            ORDER FOR STATE DEFENDANTS TO
                                                         SHOW CAUSE WHY THE COURT
11         v.                                            SHOULD NOT ENTER THEIR DEFAULT
12   PAM AHLIN, et al.,                                  (ECF NO. 102)
13                 Defendants.                           FOURTEEN-DAY DEADLINE
14

15          The State Defendants’ answer was due twenty-one days from September 28, 2018.
16   (ECF No. 102, p. 6). The deadline for the State Defendants to file their answer has passed, and
17   the State Defendants have failed to file their answer.
18          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date
19   of service of this order, the State Defendants shall show cause why the Court should not enter
20   their default. The Court notes that if the State Defendants file their answer within the fourteen-
21   day period the Court will vacate this order to show cause.
22

23
     IT IS SO ORDERED.

24
        Dated:     October 30, 2018                            /s/
25                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                     1
